Citation Nr: 1521795	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1993, with additional service in the Texas Army National Guard (ARNG).  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In his March 2013 VA Form 9, the Veteran requested a Travel Board hearing.  The hearing was scheduled in January 2015 and he was notified of this in December 2014 at his address of record and it was not returned to sender.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran served in the Texas ARNG from September 1993 through 2002.  His service treatment records (STRs) from the Texas ARNG show evidence of a low back disability.  However, the AOJ has not verified any periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) with the Texas ARNG.  On remand, the AOJ should attempt to verify such periods of Texas ARNG service.

Additionally, the opinion of the April 2011 VA examiner is inadequate because no rationale was provided as to why an opinion could not be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  On remand, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's active duty, ACDUTRA and/or INACDUTRA in the Texas Army National Guard by day and month from the appropriate agency or agencies.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Return the Veteran's claims file to the examiner who conducted the April 2011 examination so an addendum opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An August 1997 private medical record noting a back injury in August 1997.  
	
ii. A June 1991 STR noting back pain after a parade and subsequent  June 1991 STR noting low back pain for two weeks and a temporary profile.

iii. An August 1991 STR noting mechanical low back pain and a positive straight leg raise test.  

iv. The September 1993 report of medical history for separation and separation examination noting a normal spine.  

v. April 2001 and May 2001 private medical records from Dr. P. F. noting low back pain.  

vi. A November 2001 STR noting a permanent L3 profile.  

vii. A February 2002 STR noting a ruptured disc in the lumbar spine in April 2001.  

viii. A June 2002 STR noting that the Veteran was not deployable because of a herniated lumbar disc following an injury in April 2001.  

ix. The April 2011 VA examination report.  
	
x. A June 2011 statement from the Veteran that he hurt his back during training with the Texas ARNG on August 10, 1997.  

xi. The Veteran's March 2013 VA Form 9 where he asserted that he hurt his back loading a wall locker into the back of a vehicle.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is related to an injury or disease during active service or a period of ACDUTRA, or is related to an injury during a period of INACDUTRA; or, if arthritis was diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

e. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




